Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment
	Applicant’s amendment filed 12/9/2020 has been received and entered.  Claims 1, 18, 19, 21, 31, 32, 34, 35 have been amended, claims 5, 6, 10, 20 and 36 have been cancelled.
It is noted that claim 13 has also been amended to address the issue of incorrect editor marks set forth in the prior office action, but that a comprehensive comparison of the present claims and prior claims have not been performed.
Claims 1-4, 7-9, 11-19, 21-35 filed 12/9/2020 are pending.

Election/Restriction
Applicant’s election of the three species of: the source of nucleic acids of genomic databases; the subsets for the loci with low domain homology matches to known protein domains in other subsets; and for validating sequences through biomedical validation assays, in the reply filed on 12/3/2018 was acknowledged. Election was made without traverse in the reply filed on 12/3/2018.
Applicants have not provided any new comment nor argument on the restriction requirement.
In view of cancellation of claims, Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least 
Claims 1-4, 7-9, 11-19, 21-35 are currently under examination.

Priority
	This application filed 10/21/2016 claims benefit to US provisional applications 62/296548 filed 2/17/2016, 62/376382 filed 8/17/2016, 62/245270 filed 10/22/2015 and 62/376367 filed 8/17/2016; and is related by the provisional applications to PCT/US2016/058302 which has a CIP filed in the US as 15/960064 filed 4/23/208.
No comments have been made by Applicants regarding the summary.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Claims 1-4, 7-9, 11-19, 21-35 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 15/960064 (claim amendments with RCE filed 2/12/2021) is withdrawn.  
Response to Applicants Comments
Applicants note the basis of the rejection is based on claim 17 making a product, however the claims of ‘064 fail to provide all the limitations for the identification of novel nucleic acid modifying effectors.
The amendments to the claims, disclosures and Applicant’s comments have been fully considered, and found persuasive.  Upon review it is agreed, that while the instant claims broadly provide for a large array of possible compositions, the methods and production of a composition (claim 17) would not necessarily provide for the product claims set forth in ‘064.  Accordingly, the rejection is withdrawn.
A copy of the amended pending claim considered from 064 has been provided for comparison and completeness of the record.
1. A non-naturally occurring or engineered composition comprising:
 i) a Type VI-B CRISPR-Cas effector protein, and 
ii) a Type VI-B CRISPR-Cas recombinant guide RNA, 
wherein the recombinant guide RNA comprises a) a heterologous guide sequence that is capable of hybridizing to a target RNA sequence, and b) a direct repeat sequence, 
whereby there is formed a CRISPR complex comprising the Type VI-B CRISPR-Cas effector protein complexed with the guide sequence that is hybridized to the target RNA sequence, and wherein the Type VI-B CRISPR-Cas effector protein and Type VI-B CRISPR-Cas guide RNA do not naturally occur together.
 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7-9, 11-19, 21-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claim 1 has been amended and is still generally directed to identifying sequences that encode modifying effectors.  More specifically, the claims have been amended to more specifically indicate that the sequences being analyzed and identified comprise a sequence encoding a protein and as amended that the protein is ‘greater than 700 amino acids” , and that they are selected as ‘subsets that have at least 10 candidate effector proteins’ which are within 10kb of the CRISPR array (where previously it required that they are grouped as ‘putative nucleic modifying loci’ based in part on the sequences encoding homologous proteins).
A review of the specification for guidance to how these steps and limitations are evaluated finds support at:

[0091] In another aspect, the invention provides a method for identifying novel nucleic acid modifying effectors, comprising: identifying putative nucleic acid modifying loci from a set of nucleic acid sequences encoding the putative nucleic acid modifying enzyme loci that are within a defined distance from a conserved genomic element of the loci, that comprise at least one protein above a defined size limit, or both; grouping the identified putative nucleic acid modifying loci into subsets comprising homologous proteins; identifying a final set of candidate 22nucleic acid modifying loci by selecting nucleic acid modifying loci from one or more subsets based on one or more of the following; subsets comprising loci with putative effector proteins with low domain homology matches to known protein domains relative to loci in other subsets, subsets comprising putative proteins with minimal distances to the conserved genomic element relative to loci in other subsets, subsets with loci comprising large effector proteins having a same orientations as putative adjacent accessory proteins relative to large effector proteins in other subsets, subset comprising putative effector proteins with lower existing nucleic acid modifying classifications relative to other loci, subsets comprising loci with a lower proximity to known nucleic acid modifying loci relative to other subsets, and total number of candidate loci in each subset. 

[0094] In one embodiment, the conserved genomic element comprises a repetitive element, such as a CRISPR array. In a specific embodiment, the defined distance from the conserved genomic element is within 10 kb of the CRISPR array.”

[00966] Example 6: Computational Sequence Analysis 
[00967] From complete compiled Ensembl Release 27 genomes (Yates et al., 2016), CRISPR repeats were identified using PILER-CR (Edgar, 2007). Proteins within 10kb of identified CRISPR arrays were clustered into loci, with loci rejected if more than one protein of size 700 amino acids or larger or if either Cas1 or Cas2 present. For candidate Class 2 effectors, only proteins in these remaining loci of size 900aa to 1800aa were selected. These candidate effectors were subjected to the BLASTP program (Camacho et al., 2008) searched against the NCBI non- redundant (NR) protein sequence database with an E-value cutoff of 1 e-7. All discovered proteins were then grouped into putative families via a nearest-neighbor grouping with the same E-value cutoff. Only putative families with at least ten candidate effectors and more than 50% of candidate effectors within 10kb of CRISPR arrays were considered. HHpred (Remmert et al., 2012) and existing CRISPR locus classification rules were used to classify each family, leaving Cas13b as the only unclassified family. Within this family, truncated or suspected partially sequenced effectors were discarded, leaving 105 loci, and 81 with a non-redundant protein. Multiple sequence alignments on these 81 proteins (as well as the accessory Csx27 and Csx28 proteins) were performed using BLOSUM62 (Henikoff and Henikoff, 1992) to identify the HEPN domains and to sort the loci into phylogenetic trees. Vienna RNAfold (Lorenz et al., 2011) was used to predict secondary structure of each direct repeat, whose transcriptional 371 (Crooks et al., 2004). TMHMM Server v. 2.0 (Moller et al., 2001) was used to predict the transmembrane helices in Csx27 and Csx28. 

These teachings provide support that the identification and analysis are done with information in a database, and descriptions based on observation of the sequences analyzed.  As amended it is found that the claims provide only abstract instructional steps of data analysis of sequences, and do not recite any additional physical steps or elements, and are directed to a method where sequences are identified by grouping putative sequences based on proteins and identifying candidate nucleic acids/loci that fall into defined categories of characterization.  
Response to Applicant’s arguments
Applicants state that in view of the amendments to the claims the rejection does not apply.  Applicants provide the requirements for the analysis set forth in the 2019 revised patent subject matter eligibility guidance and an analysis of the claims following the process.  Applicants note that each element of the claim be examined individually, and that the action does not address the elements of the claims individually, and argue the claims do not recite a judicial exception.
Applicants argue that all the elements have not be considered individually, and that evaluation of known or conventional steps are not part of Step 2A prong 1.
Each of the steps have been fully evaluated, and have been indicated to be steps of analysis of sequences that would be present in a database.  It is noted that the claims do not require any specific database or data, nor any particular means that particularly define the broad embodiment of ‘a set of nucleic acid sequences’ in step (a) that are being assessed in steps (a)-(e).  For completeness and clarity of the record and in view of the art of record, the implied 
Applicants argue that all the steps do not fall into a category that are enumerated for are not part of Step 2A prong 1, and argue that the steps are not in any of the categories.  Applicants argue that as amended steps of evaluating whether a protein is 700 amino acids or greater or that the sequence is within 1 and 25kb of a CRISPR array are not laws of nature, mathematical concepts or natural phenomenon, and cannot be practically be performed in one’s mind or on paper.
In the analysis of Step 2A prong 1,the basis of the rejection states that the steps of the judicial exception are in the category of a mental process.  Applicants’ assertion that the claimed steps cannot be performed using one’s mind appears inconsistent with the breadth and requirement of the claims.  For example, in (a) the assessment that a putative loci is ‘within 1 and 25 kb’ appears to be a simple matter of assessing the number of bases between a CRISPR array and a putative loci.  Similarly, given the possible coding frames and resulting amino acid strings, ‘identifying candidate effector proteins’ greater than 700 amino acids appears a simple matter of assessing the size of a putative candidate noting the analysis is of only a sequence and what it could encode and does not require that the protein actually be produced, this step as the others are instructions and guidance for evaluating a nucleic acid sequence for the patterns/limitations that have been observed in analyzing potential CRISPR sequences from a variety of sources.
For Step 2A, prong Two, Applicants argue that the claims have additional elements and that even if the steps are considered to be in the category of a mental process, the judicial 
As noted above, each of the steps appear to fall into the category of a mental process and the claims do not set forth an additional element.  To the extent that the claims require data, the claim has been evaluated for purposes of a step where the data is obtained, and given the guidance of the specification and art of record, steps of obtaining sequence data for analysis appear to be directed to known conventional methods.  I would generally be acknowledged that identifying additional or novel CRISPR loci would provide for sequences that could be further analyzed, however given the current guidance and examples methods of analysis have been found to be consistent with the fact pattern of Alice and found patent ineligible.  There is no example in the guidance and Examiner is unaware of fact patterns found by the courts where sequence analysis applied to life sciences has be determined to be patent eligible.  With respect to practical application, there is no step in which the judicial exception is applied, as the claim is directed to steps that analyze a nucleic acid sequence for particular patterns that may identify putative CRISPR loci that have or may have not previously been identified.
Applicants’ arguments and the claim amendments have been fully considered, and not found persuasive.  Therefore, for the reasons above and of record, the rejection is maintained.

As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Basis of previous rejection of record
For step 1 of the 101 analysis, the claims as amended to a ‘computer implemented’ method the claims are found to be directed to a statutory category (previously they simply provide instructions to compare and group sequences based on criteria present in naturally occurring sequences/loci).  
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing sequence data for related homologous sequences and associated criteria of the sequences.   The step of aligning and comparing sequence to arrive at the identification of groups/classes of sequences are instructional steps.  In view of the specification and dependent claims (see for example the use of BLAST), the claim requires computing similarity scores based on similarities set by the user.  The judicial exception is a set of instructions for analysis of  concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element.  To the extent it is practiced with electronic assistance of a computer and electronic databases of sequences, this judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of obtaining sequence data.  As such, the claims do not provide for any additional element to consider under step 2B.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction could be stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  There is no requirement of the complexity of the data being analyzed, and it appears that the judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
As note previously in response to the previous arguments, all the elements of the claims have been evaluated, and the guidance of the specification has been considered for each of the elements, and all the steps provided in the claim have been found to be directed to abstract instructional steps for the analysis of sequence data.  As provided above, the claims as amended have been evaluated for support and have been found to clearly indicate that the elements being analyzed in the method are in a database which does not require any additional element.  Applicants’ assertion that the claims do not recited a judicial exception is acknowledged, but it appears inconsistent with the claims requirements set forth in the claims given the guidance of the specification.
Providing an overview of Step 2A prong one, and noting the amendment that the putative loci are within 10 kb of a CRISPR array’ argue that this is illustrative of the nature of the claims being a technology based and non-conventional method that cannot be performed in one’s mind.
The amendment to the claims has been noted and evaluated above.  It is unclear how the description that elements are found within a locality of 1-25kb of a CRISPR array is a technology based method and appears to be a description of a possible location.  It is acknowledged that while 1-25 kb can be viewed as a large stretch of sequence data, the step broadly and simply sets forth ‘identifying’ and that one is to look within this range for potential elements and appears that such a review could be practiced in one’s mind, and would stop looking/identification process at 25kb.  Again, the step of identifying is viewed as instructions to analyze data, and is found to be a judicial exception for the analysis of sequence data and not patent eligible under step 2A prong 1.
Applicants argue that each of the steps represent an additional element and should be evaluate as such under step 2A prong two.  Noting the guidance of the specification Applicants argue that the claimed invention provides an improvement, and as an automatic process is both technology based and non-conventional.
As summarized above, the steps of the claims have been found to be abstract instructional steps for the analysis of sequences in a database, and found to be a judicial exception.  Further, evaluation of the claims in light of the guidance of the specification provides no support that the steps are additional elements consistent with the guidance of the 2019 revised patent subject matter eligibility guidance.  Moreover, the citations of the specification noted by Applicant appear to support that the method is drawn to a method of analysis, and based in part on previuos observations for the location of various elements.  Arguments of performing a judicial exception on a computer or automating as argued by Applicants is inconsistent with the fact pattern and findings in the Alice decision. It is acknowledged that the guidance of the specification for bioinformatic pipeline for discovery of novel Class 2CRISPR systems, however given the breadth of what is to be performed at each step, the claims do not appear to be consistent with the fact pattern of McRO as it provided specific rules for automation of a previously manual process. 
The amendment to the claims to recite in the preamble that the method is ‘computer implemented’ was not originally present, but with the amendment have been fully evaluated in light of the guidance of the specification. The use of a computer and automation of the analysis of sequences in a database do not appear to align with fact pattern of McRo nor that of Enfish which provided for a referential database and a new functioning of the computer.  Here, as amended and in view of the evidence of record, the use of the computer appears to be simple automation of the steps of analysis of sequence data (noting that the original claims did not even require the use of a computer).  Similarly, unlike McRO which is directed to CGI and a computer based technology that automated a step and addressed a problem that required human intervention, the present method provides only steps of data analysis that can be performed on a computer.  As noted in the quotation cited by Applicant’s, the present invention is directed to ‘bioinformatics’ and while encompassing identifying putative CRISPR agonists appears to provide only broad guidance in the claims for ‘identifying’ based on ‘defined distance’ and encoded ‘protein above a defined size limit’ and steps of ‘grouping’ and ‘identifying’ based on homology of other known effector proteins, without providing any detailed rules that address or focus on CRISPR effectors as noted.   

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 As noted in prosecution, the closest art of record noted is Shmakov et al. and Krzystof et al. which has been provided as relevant art with respect to the evolution, diversity and classification of CRISPR-cas systems that were known.  While the search, identification and description of variants of CRISPR-cas are a continued area of research, there is no teaching nor motivation in the art to provide for the analysis steps or groupings required of the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631